Case 1:19-cv-00002-MSM-LDA Document 16-2 Filed 11/15/19 Page 1 of 2 PagelD #: 60

EXHIBIT A
DECLARATION OF ATTORNEY SUSAN G. SALZBERG

I, Susan G. Salzberg, hereby state as follows:

1. I currently serve as a Senior Trial Attorney at the Boston Regional Solicitor’s
Office, United States Department of Labor (the “DOL”). I have filed an appearance in this
matter on behalf of the Secretary of Labor (the “Secretary”).

2. In preparation for the scheduling conference with the Court, pursuant to Rules
16(b) and 26(f) of the Federal Rules of Civil Procedure I conferred with counsel for Defendants,
Michael Lepizzera, on April 24, 2019. No stipulation was made between the parties as to a due
date different from the deadline of 14 days from April 24, 2019 to provide the initial disclosures
required by Rule 26(a) of the Federal Rules of Civil Procedure. Accordingly, the deadline for
initial disclosures under Rule 26(a) was May 8, 2019.

3. Pursuant to Rule 26(a)(1)(C) of the Federal Rules of Civil Procedure, within 14
days of the Rule 26(f) conference, I sent by overnight mail the Secretary’s initial disclosures to
Attorney Lepizzera on May 1, 2019.

4, I have not received the Defendant’s initial disclosures in this case.

5. On June 25, 2019, I sent an email to Attorney Lepizzera stating: “As I was
looking through the documents in our case, I noticed that I never received your 26(a) response.
I’m sure it was just an oversight, but please forward it to me as soon as you can.” All emails that
I sent to Attorney Lepizzera were sent to the same email address that he uses for electronic
service through the CM/ECF system. (The email dated June 25, 2019 is attached hereto as
Exhibit 1).

6. I received no response to my email of June 25, 2019.

7. On July 23, 2019, my office sent by certified mail to the office of Attorney
Lepizzera: Interrogatories, Requests for Production of Documents, and Requests for Admissions.
In the cover letter accompanying that discovery, I stated, “Also, as I previously notified you
close to a month ago by electronic mail on June 25, 2019, we have still not received your Rule
26(a) response which was due back in May. Thank you, and I look forward to receiving the
26(a) Response as soon as possible.” (The Secretary’s Interrogatories and Requests for
Production of Documents, including the cover letter and USPS tracking documentation, are
attached hereto as Exhibit 2).

8, Defendants have not responded to the discovery requests served on July 23, 2019,
nor has Attorney Lepizzera contacted me for an extension of time to respond. Defendants have
also not offered any justification for their failure to respond to the Secretary’s discovery

1
Case 1:19-cv-00002-MSM-LDA Document 16-2 Filed 11/15/19 Page 2 of 2 PagelD #: 61

requests, or for their continued failure to provide their initial disclosures.

9. On September 3, 2019, I sent an email to Attorney Lepizzera requesting that
Defendants respond to the Interrogatories and Requests for Production of Documents, as well as
provide their initial disclosures, which were then four months overdue. The email also informed
Defendants’ counsel that all Requests for Admissions were now deemed admitted by operation
of Rule 36(a)(3) of the Federal Rules of Civil Procedure. (The email dated September 3, 2019 is
attached hereto as Exhibit 3).

10. I received no response to my September 3, 2019 email.

11. On September 16, 2019, I sent a series of emails to Attorney Lepizzera, attaching
all of the Secretary’s discovery requests that had been previously served on Defendants on July
25, 2019. In one of the emails, I informed Attorney Lepizzera that if he did not respond or give
me a date certain for responding as to both Defendants’ overdue initial disclosures and the
Secretary’s discovery by September 20, 2019, I would be forced to begin the process of filing a
motion to compel. (The emails dated September 16, 2019, without the attachments, are attached
hereto as Exhibit 4).

12. On October 8, 2019, I received an email from Attorney Lepizzera stating: “I will
be in touch with you on or before October 15 to discuss outstanding discovery issues. This
notice served as a reminder to me to touch base with you. I am running (yes, my rehab is almost
complete) over to the RI Supreme Court now and then I have an extensive arbitration remaining
the rest of the week. My assistant is copied on this email to diary a call to you by early next
week. Thanks. ML.” On October 18, 2019, having heard nothing from Attorney Lepizzera, I
emailed him, stating: “Michael: I never heard from you. Please let me know some times you are
available Wednesday or Thursday next week for us to schedule a call. Thank you Susan.” After
waiting ten more days, with no response from Attorney Lepizzera, I sent another email stating:
“Michael: As we have still not heard from you, I am concerned that your lack of responsiveness
will result in my needing to file a motion to compel regarding the outstanding interrogatories and
document production requests.” In that email I also told him that the deadline for responding to
me was the end of the day on October 30, 2019. (The emails dated October 8, October 18, and
October 28, 2019 are attached hereto as Exhibit 5).

13. To date, I have not had any further communication from Attorney Lepizzera.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on November 15, 2019.

/s/ Susan G. Salzberg
Susan G. Salzberg

2
